Title: James L. Jefferson to Thomas Jefferson, 19 April [1816]
From: Jefferson, James Lilburne
To: Jefferson, Thomas


          
            Dr uncle
            Warren April 19 1815 1816
          
          There has been no court on the account of the judge not comeing down he sent a mesenger to the court house on monday stating that he was very ill but that he would try and be down on wednesday but yesterday Mr Booker received a letter from him stating that he was quite Disabled and could not attend but that he would have a call court to try my fathers will we were ready to come to a trial had every esential witness on our side was at the court house but I beleive the widow was not
          
            I am Sir affectionate nephew
            James L Jefferson
          
        